Exhibit 10.1

DURECT CORPORATION

2000 EMPLOYEE STOCK PURCHASE PLAN

(as last amended June 19, 2017)

The following constitute the provisions of the 2000 Employee Stock Purchase Plan
of DURECT Corporation, as amended and restated effective as of the Restatement
Effective Date (as defined below).

1.

Purpose. The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Code. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

2.

Definitions.

 

(a)

“Administrator” means either the Board or a committee of the Board that is
responsible for the administration of the Plan as is designated from time to
time.

 

(b)

“Applicable Laws” means the legal requirements relating to the administration of
employee stock purchase plans, if any, under applicable provisions of federal
securities laws, state corporate and securities laws, the Code and the
applicable regulations thereunder, the rules of any applicable stock exchange or
national market system, and the rules of any foreign jurisdiction applicable to
participation in the Plan by residents therein.

 

(c)

“Board” means the Board of Directors of the Company.

 

(d)

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific Section of the Code or regulation thereunder shall include such Section
or regulation, any valid regulation promulgated under such Section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.

 

(e)

“Common Stock” means the Common Stock of the Company.

 

(f)

“Company” means DURECT Corporation, a Delaware corporation.

 

(g)

“Compensation” means all regular straight time gross earnings, and shall not
include payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses, commissions and other compensation.

 

(h)

“Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave; (ii) military
leave; (iii) any other leave of absence approved by the Administrator, provided
that such leave is for a period of not more than three months, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; or (iv) in the case of transfers between locations of the Company
or between the Company and its Designated Subsidiaries.

 

(i)

“Contributions” means all amounts credited to the account of a Participant
pursuant to the Plan.

 

(j)

“Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation.

 

(k)

“Designated Parents or Subsidiaries” means the Parents or Subsidiaries which
have been designated by the Administrator from time to time in its sole
discretion as eligible to participate in the Plan; provided however that the
Administrator shall only have the discretion to designate Parents or
Subsidiaries if the issuance of options to such Parent’s or Subsidiary’s
Employees pursuant to the Plan would not cause the Company to incur adverse
accounting charges.

 

(l)

“Employee” means any person, including an Officer, who is customarily employed
for at least twenty (20) hours per week and more than five (5) months in a
calendar year by the Company or one of its Designated Subsidiaries. The
Administrator, in its discretion, from time to time may, prior to an Offering
Date for all options to be granted on such Offering Date, determine (on a
uniform and nondiscriminatory basis) that the definition of Employee will or
will not include an individual if he or she: (i) has not completed at least two
(2) years of service since his or her last hire date (or such lesser period of
time as may be determined by the Administrator in its discretion),
(ii) customarily works less than twenty (20) hours per week (or such lesser
period of time as may be determined by the Administrator in its discretion),
(iii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Administrator in its
discretion), (iv) is a highly compensated employee under Section 414(q) of the
Code or is a highly compensated employee under Section 414(q) of the Code with
compensation above a certain

1

pa-1783693

--------------------------------------------------------------------------------

 

level or who is also an officer or otherwise subject to the disclosure
requirements of Section 16(a) of the Exchange Act), or (5) is a citizen or
resident of a non-U.S. jurisdiction (without regard to whether he or she is also
a citizen of the United States or a resident alien (within the meaning of
Section 7701(b)(1)(A) of the Code)) if his or her participation is prohibited
under the laws of the applicable non-U.S. jurisdiction or if complying with the
laws of the applicable non-U.S. jurisdiction would cause the Plan or an Offering
Period to violate Section 423 of the Code, provided the exclusion of Employees
in such categories is not prohibited under Applicable Laws.

 

(m)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n)

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

 

(i)

If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation The Nasdaq Global Select Market, The
Nasdaq Global Market or The Nasdaq Capital Market of The Nasdaq Stock Market,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of determination (or, if no closing sales price or closing bid was
reported on that date, as applicable, on the last trading date such closing
sales price or closing bid was reported), as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii)

If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

(iii)

In the absence of an established market for the Common Stock of the type
described in (1) and (2), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.

 

(o)

“Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4. For purposes of the
Plan, all Employees will be deemed to participate in the same Offering unless
the Administrator otherwise determines that Employees of one or more Designated
Parents or Subsidiaries will be deemed to participate in separate Offerings, in
which case the Offerings will be considered separate even if the dates of each
such Offering are identical and the provisions of the Plan will separately apply
to each Offering. To the extent permitted by Section 1.423-2(a)(1) of the
Treasury regulations issued under Section 423 of the Code, the terms of each
Offering need not be identical provided that the terms of the Plan and the
Offering together satisfy Sections 1.423-2(a)(2) and (a)(3) of such Treasury
regulations.

 

(p)

“Offering Date” means the first Trading Day of each Offering Period of the Plan.

 

(q)

“Offering Period” means, for periods that commenced prior to the Restatement
Effective Date, a period of twenty-four (24) months commencing on May 1 and
November 1 of each year. Effective as of November 1, 2010 (the “New Offering
Period Commencement Date”), “Offering Period” means a period of approximately
six (6) months commencing on May 1 and November 1 of each year, except as
otherwise as set forth in Section 4(a).

 

(r)

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(s)

“Ongoing Offering Periods” means the Offering Periods in effect as of the
Restatement Effective Date.

 

(t)

“Parent” means a “parent corporation” of the Company, whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(u)

“Participant” means an Employee of the Company or Designated Parent or
Subsidiary who has completed a subscription agreement as set forth in
Section 5(a) and is thereby enrolled in the Plan.

 

(v)

“Plan” means this Employee Stock Purchase Plan.

 

(w)

“Purchase Date” means the last day of each Purchase Period of the Plan.

 

(x)

“Purchase Period” means the period during an Offering Period in which Shares of
Common Stock may be purchased on a Participant’s behalf in accordance with the
terms of the Plan. Effective as of the New Offering Period Commencement Date,
unless the Administrator provides otherwise, the Purchase Period for each
Offering Period commencing on or after the New Offering Period Commencement Date
will have the same duration and coincide with the length of the Offering Period.

 

(y)

“Purchase Price” means with respect to a Purchase Period an amount equal to 85%
of the Fair Market Value of a Share of Common Stock on the Offering Date or on
the Purchase Date, whichever is lower.

 

(z)

“Restatement Effective Date” means the date of the Company’s 2017 Annual Meeting
of Stockholders.

2

pa-1783693

--------------------------------------------------------------------------------

 

(aa)

“Share” means a share of Common Stock, as adjusted in accordance with Section 19
of the Plan.

 

(bb)

“Subsidiary” means a “subsidiary corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

(cc)

“Trading Day” means a day on which the national stock exchange upon which the
Common Stock is listed is open for trading.

3.

Eligibility.

 

(a)

Any person who is an Employee as of the Offering Date of a given Offering Period
shall be eligible to participate in such Offering Period under the Plan, subject
to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code. No individual who is not an Employee shall be
eligible to participate in the Plan.

 

(b)

Any provisions of the Plan to the contrary notwithstanding, no Employee shall be
granted an option under the Plan (i) if, immediately after the grant, such
Employee (or any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
and/or hold outstanding options to purchase stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or of any Parent or Subsidiary, or (ii) if such option would
permit his or her rights to purchase stock under all employee stock purchase
plans (described in Section 423 of the Code) of the Company and its Parents or
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) of the Fair Market Value of such stock (determined at the time such
option is granted) for each calendar year in which such option is outstanding at
any time. The determination of the accrual of the right to purchase stock shall
be made in accordance with Section 423(b)(8) of the Code and the regulations
thereunder.

4.

Offerings, Offering Periods and Purchase Periods.

 

(a)

Offering Periods. Prior to the New Offering Period Commencement Date, the Plan
was implemented by a series of Offering Periods of approximately twenty-four
(24) months duration, with new Offering Periods commencing on or about May 1 and
November 1 of each year and ending on April 30 and October 31, respectively,
approximately twenty-four (24) months later. Beginning on the New Offering
Period Commencement Date, the Plan shall be implemented by consecutive Offering
Periods of approximately six (6) months duration, with new Offering Periods
commencing on or about May 1 and November 1 of each year (or at such other time
or times as may be determined by the Administrator) and ending on the following
October 31 and April 30, respectively. The Plan shall continue until terminated
in accordance with Section 20 hereof. The Administrator shall have the power to
change the duration and/or the frequency of Offering Periods with respect to
future offerings without stockholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected.

 

(b)

Purchase Periods for Ongoing Offering Periods. With respect to the Ongoing
Offering Periods, each such Offering Period consists of four (4) consecutive
Purchase Periods of six (6) months’ duration. The last day of each Purchase
Period shall be the “Purchase Date” for such Purchase Period. A Purchase Period
commencing on May 1 shall end on the next October 31 and a Purchase Period
commencing on November 1 shall end on the next April 30.

 

(c)

Offerings. Each option will be granted under the same Offering unless the
Administrator otherwise designates separate Offerings for the Employees of one
or more Designated Parents or Subsidiaries, in which case, each Participant’s
option will be granted under the Offering designated for the Employees of the
Designated Parent or Subsidiary that employs the Participant.

5.

Participation.

 

(a)

An eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions on the form provided by
the Company (which may be similar to the form attached hereto as Exhibit A) and
filing it with the designated payroll office of the Company (or by following an
electronic or other procedure prescribed by the Administrator) within the time
period specified by the Administrator for all eligible Employees with respect to
the Offering Period in which such participation will commence. The subscription
agreement shall set forth the percentage of the Participant’s Compensation
(subject to Section 6(a) below) to be paid as Contributions pursuant to the
Plan.

 

(b)

Payroll deductions shall commence on the first full payroll paid following the
Offering Date and shall end on the last payroll paid on or prior to the last
Purchase Period of the Offering Period to which the subscription agreement is
applicable, unless sooner terminated by the Participant as provided in
Section 10.

6.

Method of Payment of Contributions.

3

pa-1783693

--------------------------------------------------------------------------------

 

(a)

At the time a Participant files a subscription agreement, the Participant shall
elect to have payroll deductions made on each payday during the Offering Period
in an amount not less than one percent (1%) and not more than twenty percent
(20%) (or such greater percentage as the Administrator may establish from time
to time before an Offering Date) of such Participant’s Compensation on each
payday during an Offering Period. All payroll deductions made by a Participant
shall be credited to his or her account under the Plan and will be withheld in
whole percentages only. A Participant may not make any additional payments into
such account.

 

(b)

A Participant may discontinue his or her participation in the Plan as provided
in Section 10, or, on one occasion only during an Offering Period may increase
and on one occasion only during an Offering Period may decrease the rate of his
or her Contributions with respect to the Offering Period, by completing and
filing with the Company a new subscription agreement authorizing a change in the
payroll deduction rate (or by following an electronic or other procedure
prescribed by the Administrator). If a Participant has not followed such
procedures to change the rate of payroll deductions, the rate of his or her
payroll deductions will continue at the originally elected rate throughout the
Offering Period and future Offering Periods (unless terminated as provided in
Section 10). Any change in rate of Contributions pursuant to the preceding
sentence shall be effective as of the beginning of the next calendar month
following the date of filing of the new written or electronic instructions,
provided the agreement indicating such change is filed at least ten
(10) business days prior to such date and, if not, then as of the beginning of
the next succeeding calendar month (unless the Administrator, in its sole
discretion, elects to process a given change in payroll deduction rate more
quickly).

 

(c)

Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a Participant’s payroll
deductions may be decreased by the Company to 0% at any time during an Offering
Period. Payroll deductions shall re-commence at the rate in effect immediately
prior to such reduction pursuant to the Participant’s last written or electronic
instructions at the time when permitted under Section 423(b)(8) of the Code and
Section 3(b) herein, unless such participation is sooner terminated by the
Participant as provided in Section 10. In addition, a Participant’s payroll
deductions may be decreased by the Company to 0% at any time during a Offering
Period in order to avoid unnecessary payroll contributions as a result of the
application of the maximum share limit set forth in Section 7(a), in which case
payroll deductions shall re-commence at the rate provided in such Participant’s
subscription agreement at the beginning of the next Offering Period, unless
terminated by the Participant as provided in Section 10.

7.

Grant of Option. On the Offering Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase (at the applicable Purchase Price) on each Purchase Date a number of
Shares of the Company’s Common Stock determined by dividing such Employee’s
Contributions accumulated prior to such Purchase Date and retained in the
Participant’s account as of the Purchase Date by the applicable Purchase Price;
provided however that the maximum number of Shares an Employee may purchase
during each Purchase Period shall be 2,000 Shares (subject to any adjustment
pursuant to Section 19 below), and provided further that such purchase shall be
subject to the limitations set forth in Sections 3(b) and 14. Exercise of the
option shall occur as provided in Section 8, unless the Participant has
withdrawn pursuant to Section 10, and the option, to the extent not exercised,
shall expire on the last day of the Offering Period with respect to which such
option was granted. Notwithstanding the foregoing, shares subject to the option
may only be purchased with accumulated payroll deductions credited to a
Participant’s account in accordance with Section 6 of the Plan. In addition, to
the extent an option is not exercised on each Purchase Date, the option shall
lapse and thereafter cease to be exercisable.

8.

Exercise of Option. Unless a Participant withdraws from the Plan as provided in
Section 10, his or her option for the purchase of Shares will be exercised
automatically on each Purchase Date of an Offering Period, and the maximum
number of full Shares subject to the option will be purchased at the applicable
Purchase Price with the accumulated Contributions that remain in his or her
account as of the Purchase Date. No fractional Shares shall be purchased; any
payroll deductions accumulated in a Participant’s account which are not
sufficient to purchase a full Share shall be retained in the Participant’s
account for the subsequent Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 10 below. Any other amounts left over in a
Participant’s account after a Purchase Date shall be returned to the
Participant. During his or her lifetime, a Participant’s option to purchase
Shares hereunder is exercisable only by him or her.

9.

Delivery. As soon as reasonably practicable after each Purchase Date of each
Offering Period, the Company shall arrange the delivery to each Participant, as
appropriate, the Shares purchased upon exercise of his or her option in a form
determined by the Administrator (in its sole discretion) and pursuant to rules
established by the Administrator. The Company may permit or require that Shares
be deposited directly with a broker designated by the Company or to a designated
agent of the Company, and the Company may utilize electronic or automated
methods of share transfer. The Company may require that Shares be retained with
such broker or agent for a designated period of time and/or may establish other
procedures to permit tracking of disqualifying dispositions of such Shares.

10.

Voluntary Withdrawal; Termination of Employment.

4

pa-1783693

--------------------------------------------------------------------------------

 

(a)

A Participant may withdraw all but not less than all the Contributions credited
to his or her account under the Plan at any time prior to each Purchase Date by
giving written notice to the Company. All of the Participant’s Contributions
credited to his or her account will be paid to him or her promptly after receipt
of his or her notice of withdrawal and his or her option for the current period
will be automatically terminated, and no further Contributions for the purchase
of Shares will be made during the Offering Period. If a Participant withdraws
from an Offering Period, payroll deductions will not resume at the beginning of
the succeeding Offering Period unless the Participant delivers to the Company a
new subscription agreement.

 

(b)

Upon termination of the Participant’s Continuous Status as an Employee prior to
the Purchase Date of an Offering Period for any reason, including retirement or
death, the Contributions credited to his or her account will be returned to him
or her or, in the case of his or her death, to the person or persons entitled
thereto under Section 14, and his or her option will be automatically
terminated.

 

(c)

In the event an Employee fails to remain in Continuous Status as an Employee of
the Company for at least twenty (20) hours per week during the Offering Period
in which the employee is a Participant, he or she will be deemed to have elected
to withdraw from the Plan and the Contributions credited to his or her account
will be returned to him or her and his or her option terminated.

 

(d)

A Participant’s withdrawal from an offering will not have any effect upon his or
her eligibility to participate in a succeeding offering or in any similar plan
which may hereafter be adopted by the Company.

11.

Automatic Withdrawal. To the extent permitted by any applicable laws,
regulations or stock exchange rules, if the Fair Market Value of the Shares on
an Offering Date for an Offering Period (the “New Offering Period”) commencing
on or after the New Offering Period Commencement Date but during an Ongoing
Offering Period is lower than the Fair Market Value of the Shares on the
Offering Date for the Ongoing Offering Period, then every participant in the
Ongoing Offering Period shall automatically be deemed to have (i) withdrawn from
the Ongoing Offering Period at the close of the Purchase Period immediately
preceding the New Offering Period and (ii) to have enrolled in such New Offering
Period. All payroll deductions accumulated as of any withdrawal date pursuant to
this Section 11 in a participant’s account after the exercise of his or her
option at the close of the Purchase Period shall be returned to the participant.

 

12.

Interest. No interest shall accrue on the Contributions of a Participant in the
Plan.

13.

Stock.

 

(a)

Subject to adjustment as provided in Section 19, the maximum number of Shares
which shall be made available for sale under the Plan on Purchase Dates
occurring on or after the Restatement Effective Date shall be 2,900,000 Shares.
If the Administrator determines that, on a given Purchase Date, the number of
shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Offering Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Purchase Date, the
Administrator may in its sole discretion provide (x) that the Company shall make
a pro rata allocation of the Shares of Common Stock available for purchase on
such Offering Date or Purchase Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all Participants exercising options to purchase Common Stock on
such Purchase Date, and continue all Offering Periods then in effect, or
(y) that the Company shall make a pro rata allocation of the shares available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Purchase Date, and terminate any or all Offering Periods
then in effect pursuant to Section 20 below. The Company may make pro rata
allocation of the Shares available on the Offering Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional Shares for issuance under the Plan by the Company’s
stockholders subsequent to such Offering Date.

 

(b)

The Participant shall have no interest or voting right in Shares covered by his
or her option until such shares are actually purchased on the Participant’s
behalf in accordance with the applicable provisions of the Plan. No adjustment
shall be made for dividends, distributions, or other rights for which the record
date is prior to the date of such purchase.

 

(c)

Shares to be delivered to a Participant under the Plan will be registered in the
name of the Participant or in the name of the Participant and his or her spouse.

14.

Administration. The Plan shall be administered by the Administrator which shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by Applicable Law, be
final and binding upon all persons. Notwithstanding any provision to the
contrary in this Plan, the Administrator may adopt rules or procedures relating
to the operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of the
United States. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
eligibility to participate,

5

pa-1783693

--------------------------------------------------------------------------------

the definition of Compensation, handling of payroll deductions, making of
contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold payroll
deductions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates which vary with local
requirements.

15.

Designation of Beneficiary.

 

(a)

A Participant may file a written designation of a beneficiary who is to receive
any Shares and cash, if any, from the Participant’s account under the Plan in
the event of such Participant’s death subsequent to the end of a Purchase Period
but prior to delivery to him or her of such Shares and cash. In addition, a
Participant may file a written designation of a beneficiary who is to receive
any cash from the Participant’s account under the Plan in the event of such
Participant’s death prior to the Purchase Date of an Offering Period. If a
Participant is married and the designated beneficiary is not the spouse, spousal
consent shall be required for such designation to be effective. 

 

(b)

Such designation of beneficiary may be changed by the Participant (and his or
her spouse, if any) at any time by written notice. In the event of the death of
a Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company shall
deliver such Shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such Shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

 

(c)

All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.

16.

Transferability. Neither Contributions credited to a Participant’s account nor
any rights with regard to the exercise of an option or to receive Shares under
the Plan may be assigned, transferred, pledged or otherwise disposed of in any
way (other than by will, the laws of descent and distribution, or as provided in
Section 15) by the Participant. Any such attempt at assignment, transfer, pledge
or other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw funds in accordance with Section 10.

17.

Use of Funds. All Contributions received or held by the Company under the Plan
may be used by the Company for any corporate purpose, and the Company shall not
be obligated to segregate such Contributions. All Contributions received or held
by the Company may be subject to the claims of the Company’s general creditors.
Participants shall have the status of general unsecured creditors of the
Company. Any amounts payable to Participants pursuant to the Plan shall be
unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Administrator, the
Company or any Designated Parent or Subsidiary and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of the Company or a Designated Parent or Subsidiary. The
Participants shall have no claim against the Company or any Designated Parent or
Subsidiary for any changes in the value of any assets that may be invested or
reinvested by the Company with respect to the Plan.

18.

Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Employees at least
annually, which statements will set forth the amounts of Contributions, the per
Share Purchase Price, the number of Shares purchased and the remaining cash
balance, if any.

19.

Adjustments Upon Changes in Capitalization; Corporate Transactions.

 

(a)

Adjustment. Subject to any required action by the stockholders of the Company,
the number of Shares covered by each option under the Plan which has not yet
been exercised and the number of Shares which have been authorized for issuance
under the Plan but have not yet been placed under option (collectively, the
“Reserves”), as well as the maximum number of shares of Common Stock which may
be purchased by a Participant in a Purchase Period, the number of shares of
Common Stock set forth in Section 13(a) above, and the price per Share of Common
Stock covered by each option under the Plan which has not yet been exercised,
shall be proportionately adjusted for (i) any increase or decrease in the number
of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock (including any
such change in the number of Shares of Common Stock effected in connection with
a change in domicile of the Company), (ii) any other increase or decrease in the
number of Shares effected without receipt of consideration by the Company, or
(iii) any other transaction with respect to Common Stock including a corporate
merger, consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no

6

pa-1783693

--------------------------------------------------------------------------------

 

issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of Shares subject to
an option.

 

(b)

Corporate Transactions. In the event of a dissolution or liquidation of the
Company, any Purchase Period and Offering Period then in progress will terminate
immediately prior to the consummation of such action, unless otherwise provided
by the Administrator. In the event of a Corporate Transaction, each option
outstanding under the Plan shall be assumed or an equivalent option shall be
substituted by the successor corporation or a parent or Subsidiary of such
successor corporation. In the event that the successor corporation refuses to
assume or substitute for outstanding options, each Purchase Period and Offering
Period then in progress shall be shortened and a new Purchase Date shall be set
(the “New Purchase Date”), as of which date any Purchase Period and Offering
Period then in progress will terminate. The New Purchase Date shall be on or
before the date of consummation of the transaction and the Administrator shall
notify each Participant in writing, at least ten (10) days prior to the New
Purchase Date, that the Purchase Date for his or her option has been changed to
the New Purchase Date and that either:

 

(i)

the Participant’s option will be exercised automatically on the New Purchase
Date, unless prior to such date the Participant has withdrawn from the Offering
Period as provided in Section 10; or

 

(ii)

the Company shall pay to the Participant on the New Purchase Date an amount in
cash, cash equivalents, or property as determined by the Administrator that is
equal to the difference in the Fair Market Value of the shares subject to the
option and the Purchase Price due had the Participant’s option been exercised
automatically under Subsection (b)(i) above.

For purposes of this Section 19, an option granted under the Plan shall be
deemed to be assumed, without limitation, if, at the time of issuance of the
stock or other consideration upon a Corporate Transaction, each holder of an
option under the Plan would be entitled to receive upon exercise of the option
the same number and kind of shares of stock or the same amount of property, cash
or securities as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to the
transaction, the holder of the number of Shares of Common Stock covered by the
option at such time (after giving effect to any adjustments in the number of
Shares covered by the option as provided for in this Section 19); provided
however that if the consideration received in the transaction is not solely
common stock of the successor corporation or its parent (as defined in
Section 424(e) of the Code), the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon
exercise of the option to be solely common stock of the successor corporation or
its parent equal in Fair Market Value to the per Share consideration received by
holders of Common Stock in the transaction.

20.

Amendment or Termination.

 

(a)

The Administrator may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 19, no such termination of the Plan may
affect options previously granted, provided that the Plan or an Offering Period
may be terminated by the Administrator on a Purchase Date or by the
Administrator’s setting a new Purchase Date with respect to an Offering Period
and Purchase Period then in progress if the Administrator determines that
termination of the Plan and/or the Offering Period is in the best interests of
the Company and the stockholders or if continuation of the Plan and/or the
Offering Period would cause the Company to incur adverse accounting charges as a
result of a change after the effective date of the Plan in the generally
accepted accounting rules applicable to the Plan. Except as provided in
Section 19 and in this Section 20, no amendment to the Plan shall make any
change in any option previously granted which adversely affects the rights of
any Participant. In addition, to the extent necessary to comply with Applicable
Laws, the Company shall obtain stockholder approval in such a manner and to such
a degree as so required.

 

(b)

Without stockholder consent and without regard to whether any Participant rights
may be considered to have been adversely affected, the Administrator shall be
entitled to limit the frequency and/or number of changes in the amount withheld
during Offering Periods, change the length of Purchase Periods within any
Offering Period, determine the length of any future Offering Period, determine
whether future Offering Periods shall be consecutive or overlapping, designated
separate Offerings for the Employees of one or more Designated Parents or
Subsidiaries, in which case the Offerings will be considered separate even if
the dates of each such Offering are identical and the provisions of the Plan
will separately apply to each Offering, establish the exchange ratio applicable
to amounts withheld in a currency other than U.S. dollars, establish additional
terms, conditions, rules or procedures to accommodate the rules or laws of
applicable foreign jurisdictions, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its

7

pa-1783693

--------------------------------------------------------------------------------

 

sole discretion advisable and which are consistent with the Plan, in each case
to the extent consistent with the requirements of Code Section 423 and other
Applicable Laws.

21.

Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

22.

Conditions Upon Issuance of Shares. Shares shall not be issued with respect to
an option unless the exercise of such option and the issuance and delivery of
such Shares pursuant thereto shall comply with all Applicable Laws, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, applicable state securities
laws and the requirements of any stock exchange upon which the Shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
Applicable Laws or is otherwise advisable. In addition, no options shall be
exercised or shares issued hereunder before the Plan shall have been approved by
stockholders of the Company as provided in Section 24.

23.

Term of Plan; Effective Date. The Plan became effective upon the effective date
of the Registration Statement on Form S-1 for the initial public offering of the
Company’s Common Stock. It shall continue in effect for a term of ten (10) years
from the Restatement Effective Date unless sooner terminated under Section 20.

24.

Stockholder Approval. Continuance of the Plan shall be subject to approval by
the stockholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such stockholder approval shall be obtained in the
degree and manner required under Applicable Laws. 

25.

No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated Parent
or Subsidiary, and it shall not be deemed to interfere in any way with such
employer’s right to terminate, or otherwise modify, an employee’s employment at
any time.

26.

No Effect on Retirement and Other Benefit Plans. Except as specifically provided
in a retirement or other benefit plan of the Company or a Designated Parent or
Subsidiary, participation in the Plan shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Company or a Designated Parent or Subsidiary, and shall not affect any benefits
under any other benefit plan of any kind or any benefit plan subsequently
instituted under which the availability or amount of benefits is related to
level of compensation. The Plan is not a “Retirement Plan” or “Welfare Plan”
under the Employee Retirement Income Security Act of 1974, as amended.

27.

Effect of Plan. The provisions of the Plan shall, in accordance with its terms,
be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

28.

Governing Law. The Plan is to be construed in accordance with and governed by
the internal laws of the State of California (as permitted by Section 1646.5 of
the California Civil Code, or any similar successor provision) without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties, except to the extent the internal laws of the
State of California are superseded by the laws of the United States. Should any
provision of the Plan be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

8

pa-1783693

--------------------------------------------------------------------------------

 

Exhibit 2

DURECT CORPORATION

2000 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

New Election             

Change of Election             

1.    I,             , hereby elect to participate in the DURECT Corporation
2000 Employee Stock Purchase Plan (the “Plan”) for the Offering Period
            ,             to             ,             , and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan.

2.    I elect to have Contributions in the amount of         % of my
Compensation, as those terms are defined in the Plan, applied to this purchase.
I understand that this amount must not be less than 1% and not more than 20% of
my Compensation during the Offering Period. (Please note that no fractional
percentages are permitted).

3.    I hereby authorize payroll deductions from each paycheck during the
Offering Period at the rate stated in Item 2 of this Subscription Agreement. I
understand that all payroll deductions made by me shall be credited to my
account under the Plan and that I may not make any additional payments into such
account. I understand that all payments made by me shall be accumulated for the
purchase of shares of Common Stock at the applicable purchase price determined
in accordance with the Plan. I further understand that, except as otherwise set
forth in the Plan, shares will be purchased for me automatically on the Purchase
Date of each Offering Period unless I otherwise withdraw from the Plan by giving
written notice to the Company for such purpose.

4.    I understand that I may discontinue at any time prior to the Purchase Date
my participation in the Plan as provided in Section 10 of the Plan. I also
understand that I can increase or decrease the rate of my Contributions during
an Offering Period by completing and filing with the Company a new Subscription
Agreement with such increase or decrease taking effect as of the beginning of
the next following calendar month, if filed at least ten (10) business days
prior to the beginning of such month. Further, I may change the rate of
deductions for future Offering Periods by filing a new Subscription Agreement,
and any such change will be effective as of the beginning of the next Offering
Period. In addition, I acknowledge that, unless I discontinue my participation
in the Plan as provided in Section 10 of the Plan, my election will continue to
be effective for each successive Offering Period.

5.    I have received a copy of the Company’s most recent description of the
Plan and a copy of the complete “DURECT Corporation 2000 Employee Stock Purchase
Plan.” I understand that my participation in the Plan is in all respects subject
to the terms of the Plan.

6.    Shares purchased for me under the Plan should be issued in the name(s) of
(name of employee or employee and spouse only):

 

 




1

pa-1783693

--------------------------------------------------------------------------------

 

7.    In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due to me under the Plan:

 

 

 

 

 

NAME: (Please print)

 

 

 

 

(First)

(Middle)

(Last)

(Relationship)

 

 

 

 

 

 

(Address)

 

 

Social Security #:                                       

 

 

 

Percentage Benefit:                                    

 

 

 

 

NAME: (Please print)

 

 

(First)

(Middle)

(Last)

(Relationship)

 

 

 

 

 

 

(Address)

 

 

Social Security #:                                      

 

 

 

Percentage Benefit:                                   

 

8.    I understand that if I dispose of any shares received by me pursuant to
the Plan within 2 years after the Offering Date (the first day of the Offering
Period during which I purchased such shares) or within 1 year after the Purchase
Date, I will be treated for federal income tax purposes as having received
ordinary compensation income at the time of such disposition in an amount equal
to the excess of the fair market value of the shares on the Purchase Date over
the price which I paid for the shares, regardless of whether I disposed of the
shares at a price less than their fair market value at the Purchase Date. The
remainder of the gain or loss, if any, recognized on such disposition will be
treated as capital gain or loss.

I hereby agree to notify the Company in writing within 30 days after the date of
any such disposition, and I will make adequate provision for federal, state or
other tax withholding obligations, if any, which arise upon the disposition of
the Common Stock. The Company shall be entitled, to the extent required by
applicable law, to withhold from my Compensation any amount necessary to comply
with applicable tax withholding requirements with respect to the purchase or
sale of shares under the Plan.

9.    If I dispose of such shares at any time after expiration of the 2-year and
1-year holding periods, I understand that I will be treated for federal income
tax purposes as having received compensation income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares under the option, or (2) 15% of the fair market value of the shares
on the Offering Date. The remainder of the gain or loss, if any, recognized on
such disposition will be treated as capital gain or loss.

I understand that this tax summary is only a summary and is subject to change. I
further understand that I should consult a tax advisor concerning the tax
implications of the purchase and sale of stock under the Plan.

10.    I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.




2

pa-1783693

--------------------------------------------------------------------------------

 

 

 

 

NAME (print):                                                                   

 

 

 

SIGNATURE:                                                                     

 

 

 

SOCIAL SECURITY #:                                                    

 

 

 

DATE:                                                       
                        

 

 

 

SPOUSE’S SIGNATURE (necessary

if beneficiary is not spouse):

 

 

 

 

 

(Signature)

 

 

 

 

 

(Print name)

 

 

3

pa-1783693

--------------------------------------------------------------------------------

 

Exhibit 3

DURECT CORPORATION

2000 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

I,             , hereby elect to withdraw my participation in the DURECT
Corporation 2000 Employee Stock Purchase Plan (the “Plan”) for the Offering
Period that began on             ,             . This withdrawal covers all
Contributions credited to my account and is effective on the date designated
below.

I understand that all Contributions credited to my account will be paid to me
within ten (10) business days of receipt by the Company of this Notice of
Withdrawal and that my option for the current period will automatically
terminate, and that no further Contributions for the purchase of shares can be
made by me during the Offering Period.

The undersigned further understands and agrees that he or she shall be eligible
to participate in succeeding offering periods only by delivering to the Company
a new Subscription Agreement.

 

 

 

Dated:                                               
                                           

 

 

Signature of Employee

 

 

 

 

 

Social Security Number

 

 

 

 

1

pa-1783693